Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit making threats and conduct involving the threat of violence. The misbehavior report relates that at a time when petitioner was an inmate at Attica Correctional Facility in Wyoming County, he sent a letter to respondent Victor T. Herbert, the facility’s Superintendent, wherein he discussed *611his plans “to assassinate a few of your officers and possibly you.” Petitioner stated that he would kill them at close range so they would “see my face before I sho[o]t you in the heart[ ] and nail[] a pair of black gloves to your for[e]head.”
At the disciplinary hearing, the misbehavior report was introduced in evidence as was the testimony of the reporting officer. Also in evidence was petitioner’s testimony wherein he admitted to having written and sent the letter, explaining that he had done so to express his frustration with his treatment at the hands of certain correction officers in the hope that by doing so, he would be granted a transfer to a different facility. Confidential testimony was presented by a social worker from the Office of Mental Health who had evaluated petitioner and found him not to be psychotic.
We find that the misbehavior report and petitioner’s letter, together with the testimony given by the reporting correction officer, the social worker and petitioner himself, were sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Troutman v Goord, 266 AD2d 862; Matter of Trottie v Goord, 253 AD2d 935). The remaining issues raised herein have been reviewed and found to be without merit.
Cardona, P.J., Crew III, Peters, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.